People v Mejia (2019 NY Slip Op 07364)





People v Mejia


2019 NY Slip Op 07364


Decided on October 15, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2019

Sweeny, J.P., Tom, Mazzarelli, Oing, Singh, JJ.


10078 30025/11

[*1] The People of the State of New York,	 Respondent,
vJoaquin Mejia, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Whitney A. Robinson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 13, 2012, convicting defendant, after a jury trial, of two counts of driving while intoxicated, and sentencing him to a term of three years' probation, unanimously affirmed.
The verdict convicting defendant of both driving while intoxicated per se (Vehicle and Traffic Law § 1192[2]) and common-law driving while intoxicated (§ 1192[3]) was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence adduced at trial did not cast any doubt on the accuracy of defendant's breathalyzer test result, which showed a blood alcohol content of .16. In addition, there was police testimony about defendant's condition at the time of his arrest. There is no basis for disturbing the jury's credibility determinations, and its assessment of the extent to which a video recorded two hours after defendant's arrest reflected his condition at the time he was driving (see People v Taylor, 104 AD3d 603 [1st Dept 2013], lv denied 21 NY3d 947 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2019
CLERK